{¶ 64} Dr. Vester's claim that he was unaware of the commonality of insurance he shared with Dr. Pavlina when Dr. Vester formed the opinion to which he later testified could rebut the implication of bias arising from the fact of that commonality. And, the written report he prepared before Plaintiff made Dr. Vester aware of that fact supports Dr. Vester's claim. However, Dr. Vester's claim that he lacked such prior knowledge could not foreclose Plaintiff's right to impeach Dr. Vester for bias on account of the commonality. Indeed, whether Dr. Vester was in fact unaware of the commonality of insurance he shared with Dr. Pavlina is, like the matter of bias to which it relates, an issue of credibility for the jury to determine under the rule of Davis v.Immediate Med. Serv. Inc., 80 Ohio St. 3d 10, 1997-Ohio-363. A reading of Justice Stratton's dissenting opinion in that case, in which the lack of prior knowledge was mentioned only incidentally, does not suggest a contrary view. *Page 1